Case 1:18-cr-20685-KMW Document 375 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

        Defendant.
  ________________________________________/


            UNITED STATES OF AMERICA’S MOTION FOR LEAVE TO FILE
                      ADDITIONAL SENTENCING EXHIBITS

         The United States hereby files this motion for leave to file additional sentencing exhibits.

  Counsel for the United States emailed counsel for the defendant concerning their position on the

  filing of this motion, however, as of the time of this filing, defense counsel has not indicated

  whether they oppose the motion.

         On March 25, 2021, at Part 1 of the defendant’s two-part sentencing hearing, the Court

  stated that the parties were to file supplemental sentencing memoranda addressing the 3553(a)

  sentencing factors ten days before Part 2 of the sentencing hearing set on April 30, 2021. The

  Court also stated that it would be assumed that the parties would reply to the opposing

  sentencing memoranda at Part 2 of the sentencing hearing.         While preparing for Part 2 of the

  sentencing hearing and after reviewing the defendant’s filings, the United States determined that

  additional sentencing exhibits could potentially assist the Court in determining the appropriate

  sentence for the defendant.    Since some of the additional sentencing exhibits include business

  documents, the United States believes that it would be prudent for the Court to have these

  exhibits prior to Part 2 of the defendant’s sentencing hearing.

                                                   1
Case 1:18-cr-20685-KMW Document 375 Entered on FLSD Docket 04/28/2021 Page 2 of 3




         All of the documents that the United States intends to introduce have been, or will be,

  provided to counsel for the defendant prior to April 30, 2021.

         Wherefore, the United States respectfully requests that the Court allow the United States

  to file additional sentencing exhibits prior to April 30, 2021.



         Respectfully Submitted,

         DANIEL S. KAHN                                 JUAN ANTONIO GONZALEZ
         ACTING CHIEF, FRAUD SECTION                    ACTING UNITED STATES ATTORNEY

  By:    /s/ Paul A. Hayden                     By:     /s/ Kurt K. Lunkenheimer
         PAUL A. HAYDEN                                 KURT K. LUNKENHEIMER
         Trial Attorney                                 Assistant United States Attorney
         Fraud Section, Criminal Division               Court ID No. A5501535
         U.S. Department of Justice                     U.S. Attorney’s Office - SDFL
         1400 New York Avenue, N.W.                     99 N.E. 4th Street, Suite 600
         Washington, D.C. 20005                         Miami, FL 33132-2111
         Telephone: 202-353-9370                        Telephone: (305) 961-9008
         Email: paul.hayden2@usdoj.gov                  Facsimile: (305) 536-4699
                                                        Email: Kurt.Lunkenheimer@usdoj.gov

                                                        /s/ Nalina Sombuntham
                                                        Nalina Sombuntham
                                                        Assistant United States Attorney
                                                        Deputy Chief, Asset Forfeiture Division
                                                        Fla. Bar No. 96139
                                                        99 N.E. 4th Street, 7th Floor
                                                        Miami, Florida 33132-2111
                                                        Telephone: (305) 961-9224
                                                        Facsimile: (305) 536-4089
                                                        nalina.sombuntham@usdoj.gov




                                                    2
Case 1:18-cr-20685-KMW Document 375 Entered on FLSD Docket 04/28/2021 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

        Defendant.
  ________________________________________/

                                               ORDER

              THIS CAUSE is before the Court upon the Government’s motion for leave to file

  sentencing exhibits.   [DE __.] Having considered the motion, and being duly advised in the

  premises, it is hereby ORDERED and ADJUDGED that the motion shall be granted.                      The

  United States shall be permitted to file additional sentencing exhibits prior to April 30, 2021.


                                                ____________________________________
                                                KATHLEEN M. WILLIAMS
                                                UNITED STATES DISTRICT JUDGE


  Copies to:
  Counsel of Record
